                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 HAJES RABAIA,                       HONORABLE JEROME B. SIMANDLE

                  Petitioner,
                                             Civil Action
      v.                                  No. 15-4809 (JBS)

 STATE OF NEW JERSEY, et al.,
                                               OPINION
                  Respondents.


APPEARANCES:
Hajes Rabaia, Pro Se
297216-B
South Woods State Prison
215 Burlington Road South
Bridgeton, NJ 08302

Christopher S. Porrino, Esquire
     Attorney General of New Jersey
Emily R. Anderson, Esquire
     Deputy Attorney General of New Jersey
Division of Criminal Justice, Appellate Bureau
P.O. Box 086
Trenton, New Jersey 08625
     Attorneys for Respondents

SIMANDLE, District Judge:

I.   INTRODUCTION

     Hajes Rabaia (“Rabaia”) has submitted an amended petition

(“Fourth Petition”) for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. (ECF 11.) The Attorney General of the State of

New Jersey and Willie Bond as Administrator of South Woods State

Prison (collectively, “Respondents”) oppose the Fourth Petition.

(Answer, ECF 17.) For the reasons stated herein, the Fourth
Petition shall be denied and no certificate of appealability

shall issue.

II.   BACKGROUND

      On July 6, 2007, Petitioner and his seventy-two year old

victim N.D. were at an Atlantic City casino, seated at a three-

card poker table. After N.D. won roughly $10,000, he cashed out

$9,800 and took the remaining $200 in chips. State v. Rabaia,

No. A-1470-12T2, 2014 WL 7466553, at *1 (N.J. Super. Ct. App.

Div. Jan. 6, 2015) (“Rabaia I”). Shortly thereafter, a casino

security officer observed Petitioner and N.D. “tussling on the

floor” near the restroom. After several other officers arrived

on the scene, Petitioner tried to run from the scene but

tripped. Petitioner was taken away and found in possession of

$10,000 in cash. Id.

      N.D. said that he did not know Petitioner and had not

placed any bets for him. He stated that when he went to the

restroom, Petitioner entered, grabbed him from behind, took the

money from his pocket, and hit him. N.D. grabbed Petitioner’s

shirt to stop him from taking his money. Id.

      Petitioner told a different story. He said that he had met

N.D. at the poker table and told him that he needed money to

settle a court case. Petitioner stated that he gave N.D. $200 in

chips to play for him. Petitioner said that when N.D. won $4,800

in one hand, he and N.D. began to jump excitedly. Petitioner

                                 2
could not, however, explain why the security videotapes did not

show this. (Id.) Petitioner stated that he expected to get half

of N.D.’s winnings. They went together to the cashier, and N.D.

allegedly told the cashier that $200 of his winnings belonged to

Petitioner. Petitioner and N.D. went to the restroom, where they

argued about splitting the money. (Id.) According to Petitioner,

N.D. pushed him against the wall. At that point, the money fell

out of N.D.’s pocket. (Id.) Petitioner grabbed the money. N.D.

started screaming. Petitioner said that he and N.D. agreed that

Petitioner would keep the money in his pocket, each would get

$200 to play, and they would play until Petitioner had to leave.

Petitioner stated that when they left the restroom, there were

ten people in the area. Petitioner testified that N.D. got

nervous and said that Petitioner beat him and took his money.

Petitioner denied hitting or touching N.D. Id.

     Petitioner was charged with second degree robbery in

violation of N.J. Stat. Ann. § 2C::15-1(a)(1). (ECF 17-4.)

     After a three-day trial, the jury found Petitioner guilty

of second-degree robbery. (ECF 17-27 at 37-38.)

     On June 3, 2008, Judge Michael Donio sentenced Petitioner

to fifteen years of incarceration, with an eighty-five percent

period of parole ineligibility as prescribed by the No Early

Release Act, N.J. Stat. Ann. § 2C:43-7.2 (“NERA”). (ECF 17-5;

ECF 17-29 at 79-85; ECF 17-15 at 31-37.)

                                3
     On October 20, 2008, Petitioner filed a notice of appeal of

his June 3, 2008 judgment of conviction. (ECF 17-15 at 38.) His

public defender filed a supporting brief and appendix dated

December 22, 2009, raising three issues of alleged trial court

error and one issue of excessive and improper sentence. (ECF 17-

6 at 2-3 and 42.)

     On February 2, 2011, the Appellate Division of the Superior

Court of New Jersey (“Appellate Division”) denied Petitioner’s

direct appeal and affirmed his conviction and sentence. (State

v. Rabaia, 2011 WL 309172, at *1, *5 (N.J. Super. Ct. App. Div.

Feb. 2, 2011) (“Rabaia II”).)

     On September 9, 2011, the New Jersey Supreme Court denied

certification. (ECF 17-14.)

     Petitioner next submitted a pro se petition for post-

conviction relief (“PCR”), dated October 25, 2011. (ECF 17-15 at

54-59.) His petition “alleg[ed] the ineffective assistance of

trial counsel [“IAC”] by way of inadequately investigating and

preparing for trial, failing to subpoena necessary witnesses and

to cross-examine State witnesses during trial, and failing to

correct errors in the adult pre-sentence report and/or to argue

the presence of and preponderance of appropriate mitigating

factors at sentencing.” (ECF 17-15 at 62.) According to Vincent

James Milita, Esquire, the private counsel who represented



                                4
Petitioner in PCR proceedings, Petitioner voluntarily withdrew

his pro se petition. (ECF 17-15 at 67.)

     On August 13, 2011, Petitioner, then represented by private

counsel, filed another PCR petition. (ECF 17-15 at 60-66.) On

September 15, 2012, Petitioner’s counsel filed a brief in

support of PCR (ECF 17-15 at 66-76), alleging five claims of IAC

by trial counsel. (ECF 17-15 at 62-64 (counsel failed to (1)

“adequately consult and confer” with Petitioner; (2)

“meaningfully investigate the facts”; (3) “adequately prepare

for trial”; (4) “adequately prosecute Petitioner’s motion for a

new trial”; and (5) “adequately prepare for the sentencing

hearing” (issues (1)–(5) collectively referred to as “PCR

Issues”)).)

     At an October 19, 2012 hearing, Judge Michael A. Donio,

J.S.C. denied PCR. (ECF 17-30.)

     On November 30, 2012, Petitioner filed a Notice of Appeal

of denial of PCR. (ECF 17-15 at 86-87.) Petitioner’s public

defender filed a supporting brief dated September 11, 2013,

raising only the following issue: “the PCR court erred in

denying [PCR] without an evidentiary hearing ... [T]he PCR court

could not make the factual findings required to reach a legal

conclusion as to whether counsel’s performance was deficient

without an evidentiary hearing.” (ECF 17-15 at 2, 14 and 20.)



                                  5
     On January 6, 2015, the Appellate Division affirmed denial

of PCR. (ECF 17-17 at 6-7 (the PCR court correctly determined

that Petitioner was not denied effective assistance of counsel,

and the court did not abuse its discretion in deciding the

matter without an evidentiary hearing because “[t]he existing

record was sufficient to resolve defendant’s claims”).)

     Petitioner filed an Amended Notice of Petition for

Certification, dated January 22, 2015. (ECF 17-18.) His public

defender’s supporting brief framed the issue presented as

whether “the appellate court err[ed] in affirming the denial of

[PCR] without an evidentiary hearing.” (ECF 17-19 at 10.)

     On May 12, 2015, the New Jersey Supreme Court denied

certification. (ECF 17-21.)

     On June 17, 2015, Petitioner filed a petition for habeas

corpus (“First Petition”) pursuant to 28 U.S.C. § 2254. (ECF 1

at 9 and 13.) That petition asserted two grounds for relief: (1)

IAC for “failing to obtain evidence that would have supported

[Petitioner’s] version of events [and] fail[ing] to call

supporting witnesses”; and (2) “improper[] ... extended term.”

(Id. at 4.)

     On July 13, 2015, the Court administratively terminated the

case for Petitioner’s failure to use the correct form, pay the

filing fee, or submit an in forma pauperis application. (ECF 2.)



                                6
     On or about July 24, 2015, Petitioner submitted another §

2254 petition (“Second Petition”), alleging the same two grounds

as the First Petition. (ECF 3 at 6 and 8.)

     On August 31, 2015, the Court dismissed the Second Petition

without prejudice, pursuant to Habeas Rules 2 and 4, for failure

to plead Petitioner’s claims with particularity. (ECF 4; ECF 5.)

On October 2, 2015, the Court granted Petitioner an extension of

time to file a new § 2254 petition. (ECF 7.)

     On October 30, 2015, Petitioner filed another amended

petition (“Third Petition”). (ECF 8.) The Third Petition was not

on the proper form required by Local Civil Rule 81.2. Instead,

the Third Petition included what appeared to be Petitioner’s

direct appeal brief as the stated grounds for relief. (ECF 8 at

7-32; ECF 17-6 at 16-41.)

     On January 12, 2016, the Court administratively terminated

the case, allowing Petitioner to re-open the case by notifying

the Court of such intent within thirty days. (ECF 9; ECF 10.)

     On February 2, 2016, Petitioner filed another amended

petition, the Fourth Petition. (ECF 11.) Similar to the Third

Petition, the Fourth Petition includes what appears to be his

direct appeal brief as the stated grounds for relief. (ECF 11 at

17-42; ECF 17-6 at 16-41.) The Fourth Petition’s recitation of

its four grounds (ECF 11 at 17-42) are a mirror image of

Petitioner’s direct appeal brief (ECF 17-6 at 16-41) in both its

                                7
form and content. Dating his signature on January 31, 2016,

Petitioner certified that the Fourth Petition constitutes his

one, all-inclusive § 2254 petition. (ECF 11 at 16.)

     On February 16, 2016, the Clerk of this Court re-opened

Petitioner’s case.

     On December 23, 2016 (ECF 12), this Court ordered

Respondents to submit an answer to Petitioner’s Fourth Petition.

(ECF 12 at 1.)

     On April 20, 2017, Respondents filed their response

(“Answer”). (ECF 17.)

     On June 8, 2017, Petitioner filed a letter regarding

certain factual contentions in the Answer. (ECF 18.)

     Having reviewed the submissions of the parties, the Court

now denies the Fourth Petition and denies a Certificate of

Appealability, for the reasons explained below.

III. STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) permits a federal court to entertain a petition for

writ of habeas corpus on behalf of a person in state custody,

pursuant to the judgment of a state court, “only on the ground

that he is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a).




                                8
     With respect to any claim adjudicated on the merits by a

state court, the writ shall not issue unless the adjudication of

the claim:

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). A state court decision is “contrary to”

Supreme Court precedent “if the state court applies a rule that

contradicts the governing law set forth in [Supreme Court]

cases,” or “if the state court confronts a set of facts that are

materially indistinguishable from a decision of th[e] Court and

nevertheless arrives at a result different from [the Court's]

precedent.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

“[A] state-court decision is an unreasonable application of

clearly established precedent if it correctly identifies the

governing legal rule but applies that rule unreasonably to the

facts of a particular prisoner's case.” White v. Woodall, 134 S.

Ct. 1697, 1706, reh'g denied, 134 S. Ct. 2835 (2014). Habeas

courts must presume that state court factual findings are

correct unless petitioners rebut the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1).




                                9
     Federal courts may not grant a writ of habeas corpus under

§ 2254 unless the petitioner has exhausted the remedies

available in the courts of the State or exhaustion is excused

under 28 U.S.C. § 2254(b)(1)(B). See Henderson v. Frank, 155

F.3d 159, 164 (3d Cir. 1998); Lambert v. Blackwell, 134 F.3d

506, 513 (3d Cir. 1997). The exhaustion doctrine mandates that

the claim “must have been ‘fairly presented’ to the state

courts.” Bronshtein v. Horn, 404 F.3d 700, 725 (3d Cir. 2005)

(quoting Picard v. Connor, 404 U.S. 270, 275 (1971) ). The

doctrine therefore requires a petitioner challenging a New

Jersey conviction under § 2254 to have fairly presented each

federal ground raised in the petition to all three levels of New

Jersey courts — i.e., the Law Division, the Appellate Division,

and the New Jersey Supreme Court. See O'Sullivan v. Boerckel,

526 U.S. 838, 838 (1999); Rose v. Lundy, 455 U.S. 509 (1982).

IV. ANALYSIS

     A.   Ground One: The Trial Court Erred In Failing To Charge
          Simple Assault As A Lesser Offense Of Robbery.

     Petitioner alleges that the trial court erred when it

“instructed the jury on theft of movable property as a lesser

offense of robbery, but failed to instruct the jury on simple

assault ... If no request has been made for such a charge, the

judge has a duty to give the lesser offense instructions.” (ECF

11 at 17 (referred to as “Jury Charge Claim”).)


                               10
     Petitioner raised this claim during his direct appeal,

arguing that a charge on assault was required because the

evidence “clearly indicated” that he assaulted N.D. and

committed a theft that took place only after the assault was

complete. (ECF 17-6 at 16-20.)

     The Appellate Division disagreed with him, ruling that:

          Where, as here, a defendant did not request
          a charge on a lesser-included offense, the
          court is nevertheless required to provide
          the instruction to the jury if the
          instruction “is ‘clearly indicated’ in the
          record.” A court is not, however, obligated
          to “sift meticulously through the record in
          search of any combination of facts
          supporting a lesser-included charge.” A
          charge is required when “the evidence is
          jumping off the page.”

          [H]ere ... defendant testified that he never
          touched [N.D.]. On the other hand, [N.D.]
          testified that defendant grabbed him from
          behind, took the money in his pocket and
          then hit him, causing his glasses to fall to
          the floor. Thus, the evidence did not
          “clearly indicate” that defendant’s assault
          was completed before he took [N.D.]’s money.

(Rabaia II, 2011 WL 309172, at *2-3) (internal citations

omitted). The New Jersey Supreme Court denied certification on

September 9, 2011. (ECF 17-14.)

     Respondents contend that Ground One should be denied

because Petitioner has not met § 2254(d)(1)’s standard of review

and because that there is no federal precedent that entitles

Petitioner to habeas relief. (ECF 17 at 14-17.)


                                  11
     For the reasons set forth below, the Court agrees with

Respondents that Ground One must be denied.

     The Supreme Court has never held that the Due Process

Clause guarantees the right of a defendant to have the jury

instructed on a lesser-included offense in a non-capital case.

Thus, Petitioner cannot show that the state court’s rulings on

the Jury Charge Claim were contrary to or unreasonably applied

federal precedent. This deficiency alone precludes habeas relief

on Ground One, for failure to meet § 2254(d)(1)’s standard of

review. Nevertheless, the Court finds that the Jury Charge Claim

also fails on the merits for other reasons.

     First, the Appellate Division determined that the requested

lesser-included offense charge was not supported by the

evidence. (See Rabaia II, 2011 WL 309172, at *3 (“the evidence

did not ‘clearly indicate’ that defendant’s assault upon [N.D.]

was completed before he took [N.D.]’s money”.) Given

Petitioner’s version of the facts denying any assaultive conduct

against N.D. (see ECF 17-26 at 88-89, 109-111 and 115-16), the

jury could have found him guilty of theft, but not of simple

assault. Petitioner had denied striking or even touching N.D.

(id.), but Petitioner admitted to taking at least a portion of

the victim’s money to which he was not entitled. (Id.) If

Petitioner’s testimony were to be believed, there would have

been a theft, not a robbery. The Appellate Division therefore

                               12
found that a simple assault charge did not jump off the page in

this case. (Rabaia II, 2011 WL 309172, at *2-3.) Petitioner has

not contradicted the state courts’ findings on this point by

clear and convincing evidence. See 28 U.S.C. § 2254(e)(1). His

habeas suggestion that “the jury could have found that defendant

assaulted [N.D.]” (ECF 11 at 20) flatly contradicts his own

denial at trial of any assault against N.D. (ECF 17-26 at 88-89,

109-111 and 115-16.)

     Second, § 2254 petitions alleging general improprieties

during the state trial are not reviewable by habeas courts

unless the error resulted in a fundamentally unfair proceeding

and thus violated a petitioner’s due process rights. Estelle v.

McGuire, 502 U.S. 62, 72-73 (1991) (habeas review of jury

instructions is limited to cases where the instructions violated

a defendant’s due process rights). Unless a constitutional

violation occurs at trial, the claim is governed by state law

and is not subject to re-examination in federal habeas

proceedings. Consequently, petitions alleging specific errors in

state law do not present federally redressable issues unless the

violation is demonstrated to be of constitutional magnitude.

Pulley v. Harris, 465 U.S. 37, 41 (1984). It is not the province

of a federal habeas court to reexamine state-court

determinations on state-law questions. Nor do federal courts’

habeas powers permit reversal of convictions based on a belief

                               13
that a trial judge incorrectly interpreted a state evidentiary

rule. The only question for a habeas court is “whether the

[challenged evidentiary decision or instruction] by itself so

infected the entire trial that the resulting conviction violates

due process.” Estelle, 502 U.S. at 72.

     Petitioner has not made the requisite constitutional

showing of fundamental unfairness here. Given Petitioner’s

denial of any assaultive conduct against N.D. (ECF 17-26 at 88-

89, 109-111 and 115-16), a sua sponte instruction on simple

assault would have been at odds with Petitioner’s own position

at trial. (ECF 17-26 at 109.) Thus, the trial court’s failure to

charge the jury on simple assault was not fundamentally unfair.

     For these reasons, the Appellate Division’s ruling on

Petitioner’s Jury Charge Claim was not contrary to, or an

unreasonable application of, United States Supreme Court

precedent. Petitioner has not identified any federal precedent

under which the Appellate Division’s affirmance of the trial

court’s failure to give a lesser included offense charge on

simple assault was unconstitutional.

     Ground One of the Fourth Petition is denied.



     B.   Ground Two: The Trial Court’s Flight Charge Was
          Erroneous.




                               14
     In Ground Two, Petitioner argues that the trial court erred

in its flight charge by: (1) giving the wrong alternative of the

Model Charge on Flight; and (2) impermissibly expanding the

given charge’s scope to include “attempted flight.” (ECF 11 at

22-29 (referred to as “Flight Charge Claim”).)

     At trial, Petitioner testified that he did not attempt to

flee when he was detained by casino security officers. (Rabaia

II, 2011 WL 309172, at *3; ECF 17-26 at 111.) On cross-

examination, he testified that he “wasn’t running” and “wasn’t

going to run away” from the crime scene. (Rabaia II, 2011 WL

309172, at *3; ECF 17-26 at 112.)

     At the charge conference, defense counsel argued that the

court should not instruct the jury on flight “at all” because

Petitioner’s position was “that there was no flight.” (Rabaia

II, 2011 WL 309172, at *3; ECF 17-27 at 7.) Counsel asked that

if, however, the court decided to give such charge, Petitioner

wanted it provided as set forth in the model flight charge.

(Id.) Counsel did not request the version used when a defendant

admits flight but offers an explanation for his departure.

(Rabaia II, 2011 WL 309172, at *3.)

     At trial, Judge Donio charged the jury as follows:

          Now there’s been testimony and there’s been
          evidence supplied to you on video from which
          you may infer the Defendant fled shortly
          after the alleged commission of the crime.
          The Defendant denies any flight or attempted

                               15
          flight. The question of whether Defendant
          attempted to flee after the commission of
          the crime is another question of fact for
          you. Mere departure from a place, where a
          crime has been committed, does not
          constitute flight. If you find, however,
          that the Defendant, fearing an accusation or
          arrest would be made against him on the
          charge involved, took refuge in flight or
          attempted [flight] for the purpose of
          evading the accusation or arrest on the
          charge, you may consider such flight in
          connection with all the other evidence in
          the case as an indication of proof of
          consciousness of guilt. Flight may only be
          considered as evidence of consciousness of
          guilt if you should determine that the
          Defendant’s purpose in leaving or attempting
          to leave was to evade accusation or arrest
          for the offense charged in the Indictment.

(ECF 11 at 22; ECF 17-27 at 33-34 (the “Flight Charge”).)

     On direct appeal, Petitioner argued that Judge Donio erred

by: (1) failing to give the flight charge version that applies

where a defendant offers a flight explanation, and (2) including

attempted flight in the flight charge (collectively, “Direct

Appeal Flight Charge Claims”). (Rabaia II, 2011 WL 309172, at

*2.) The Appellate Division rejected Petitioner’s challenge.

Explaining that any charge directing the jury to consider flight

explanation would have been inconsistent with Petitioner’s

flight denial testimony, the Appellate Division ruled:

          In light of [Petitioner’s] testimony [that
          he “wasn’t running” and “wasn’t going to run
          away”], the trial court cannot be faulted
          for accepting defense counsel’s assertion
          that it was defendant’s position that he had


                               16
          not fled the scene and he was not offering
          any explanation for flight.

          Furthermore, even if the court erred by
          failing to interpret defendant’s testimony
          as providing an explanation for attempting
          to flee the scene, the error does not rise
          to the level of plain error, that is, an
          error clearly capable of producing an unjust
          result. [T]he judge’s failure to provide the
          jury with the alternative version of the
          flight charge was not likely to affect the
          outcome of the trial, particularly in view
          of the overwhelming evidence of defendant’s
          guilt.

          [Furthermore,] evidence of attempted flight
          may be admitted in a criminal case. Thus,
          the charge was appropriate in this case.

(Rabaia II, 2011 WL 309172, at *4 (internal citation omitted).)

     The New Jersey Supreme Court denied certification on

September 9, 2011. (ECF 17-14.)

     In his Fourth Petition, Petitioner merely re-alleges his

Direct Appeal Flight Charge Claims. (ECF 11 at 22-23 (“Habeas

Flight Charge Claims”).)

     Respondents contend that jury instruction questions decided

on state law grounds are not within federal courts’ habeas

review, in the absence of a due process violation. They also

note that Petitioner has not cited any United States Supreme

Court precedent that would render the Flight Charge

constitutionally defective. (ECF 17 at 21-23.)

     For the reasons set forth below, the Court agrees with

Respondents that Ground Two must be denied.

                                  17
     (1)   Jury Charge Regarding Explanation Of Flight: First,

Petitioner contends that the trial judge “should have given the

alternative of the model flight charge that deals with

[Petitioner’s] ... suggested explanation for his alleged

departure from the scene.” (ECF 11 at 23 (referred to as “Flight

Explanation Claim”).)1 However, habeas claims such as this

alleging state law errors are not reviewable by federal habeas

courts unless petitioners demonstrate a fundamentally unfair

violation of their due process rights. See Estelle, 502 U.S. at

72-73; Pulley, 465 U.S. at 4. Petitioner here has not done so.

     Under United States Supreme Court precedent, a jury may

properly consider a defendant’s flight as one of the

circumstances when determining a defendant’s guilt. United

States v. Miles, 468 F.2d 482, 489-90 (3d Cir. 1972) (evidence

of flight “has been consistently held admissible as

circumstantial evidence of guilt to be considered with the other


1 Specifically, Petitioner contends that Judge Donio should have
given the following Model Charge on Flight: “ ... The defense
has suggested the following explanation [for fleeing after the
crime]: (Set forth explanation suggested by defense). If you
find the defendant’s explanation credible, you should not draw
any inference of the defendant’s consciousness of guilt from the
defendant’s departure. If, after consideration of all the
evidence, you find that the defendant, fearing that an
accusation or arrest would be made against (him/her) on the
charge involved in the indictment, took refuge in flight for the
purpose of evading the accusation or arrest, then you may
consider such flight in connection with all the other evidence
in the case, as an indication or proof of a consciousness of
guilt.” (ECF 11 at 24.)
                                18
facts of the case”) (citing Allen v. United States, 164 U.S.

492, 499 (1896)). Petitioner has not cited any United States

Supreme Court precedent that requires a flight instruction be

given in particular contexts or that mandates particular

language if and when circumstances warrant a flight charge.

     In the instant case, the State’s theory was that Petitioner

was “try[ing] to run away.” During summations, the prosecutor

told the jury it had seen and heard “evidence [in] the

surveillance footage and testimony of Security Officer Grobosky

[that] the Defendant pushed him and tr[ied] to run away” when

casino security personnel arrived at the scene. (Rabaia II, 2011

WL 309172, at *4; ECF 17-27 at 23.) When charging the jury,

Judge Donio told jurors that they could only consider flight as

evidence of consciousness of guilt “if [they] determine[d] that

[Petitioner’s] purpose in leaving or attempting to leave was to

evade accusation or arrest for the offense charged in the

Indictment.” (ECF 17-27 at 34.) The trial court did not instruct

jurors that Petitioner’s seeming flight, by itself, was

sufficient to find him guilty. Cf. Hickory v. United States, 160

U.S. 408, 422-23 (1896) (holding unconstitutional an instruction

that permitted jurors to infer consciousness of guilt from

flight alone).

     The Fourth Petition claims that Judge Donio should have

given the Model Charge on Flight because Petitioner “did not

                               19
deny that [he] attempted to depart the scene [and] suggested an

explanation for the attempted departure.” (ECF 11 at 24.) That

contention is flatly at odds with Petitioner’s own testimony at

trial that he “wasn’t running.” (Rabaia II, 2011 WL 309172, at

*4; ECF 17-26 at 112.) In any event, Judge Donio did leave any

purported flight explanation to the jury’s role as factfinder.

(See ECF 17-27 at 34.) The fact that Judge Donio did not

expressly incorporate the language of the Model Charge’s

provision regarding a defendant’s flight explanation appears

insignificant. The result was the same. The jury knew it could

consider Petitioner’s purpose, if any, in leaving the scene. The

Flight Charge was consistent with Allen and allowed jurors to

consider both flight and explanation of flight.

     The Appellate Division determined that “there [was]

evidence supplied to [the jury] on video from which [jurors]

[could] infer the Defendant fled shortly after the alleged

commission of the crime.” (Rabaia II, 2011 WL 309172, at *4.)

Petitioner has not offered clear and convincing evidence

contradicting that determination. See Miller-El v. Cockrell, 537

U.S. 322, 324 (2003) (citing 28 U.S.C. § 2254(e)(1)).) Thus,

there is no basis for this Court to find the Flight Charge

constitutionally defective. It was, in fact, consistent with

United States Supreme Court precedent. See Miles, 468 F.2d at

489-90 (flight evidence is “admissible as circumstantial

                               20
evidence of guilt to be considered with the other facts”)

(citing Allen).)

     (2)   Jury Charge Regarding Attempted Flight: Petitioner

contends that the trial judge “erred in expanding the scope of

the model jury charge to include ‘attempted flight.’” (ECF 11 at

27 (“Attempted Flight Claim”).) As noted supra regarding the

Flight Explanation Claim, federal habeas courts may not review

jury instruction challenges that were decided on state law

grounds, unless the instructions violated a defendant’s due

process rights. Petitioner has not made that showing here with

respect to Ground Two’s Attempted Flight Claim.

     Evidence of attempted flight is admissible in New Jersey

criminal cases (see Rabaia II, 2011 WL 309172, at *4), and state

law allows juries to infer a consciousness of guilt from an

attempt to flee. (Id. (citing State v. Mann, 625 A.2d 1102,

1107-08 (N.J. 1993)). Consistent with state law, the Appellate

Division ruled that “the charge [allowing inference of

consciousness of guilt from an attempt to flee] was appropriate

in this case.” (Rabaia II, 2011 WL 309172, at *4 (citing Mann,

625 A.2d at 1107-08).) The Fourth Petition endeavors to

criticize Judge Donio’s attempted flight charge language by

arguing: “There is no case law to support inclusion of attempted

flight as a jury instruction.” (ECF 11 at 28.) Petitioner’s

argument misses the mark. To meet the habeas standard of review,

                                21
it is Petitioner’s burden to demonstrate that the state court

decisions were contrary to or inconsistent with federal

precedent. He has not done so.

     Nor has he shown that the “attempted flight” instruction

was fundamentally unfair, thereby tainting his trial by

depriving him of due process. That showing is indispensable in

order for a habeas court to review a jury charge ruling decided

on state law grounds. Petitioner has not made that showing. In

finding the attempted flight charge “appropriate” (Rabaia II,

2011 WL 309172, at *4), the Appellate Division reasonably could

have found that evidence at trial did suggest that Petitioner

made an unsuccessful effort to flee. (See, e.g., ECF 17-6 at 10-

11 (“During this time of walking and talking [outside the casino

restroom after the incident], defendant allegedly pushed

[Security Officer] [John] Grobosky and, after a step or two,

defendant fell to the ground ... [D]efendant and [N.D.] [were]

detained separately in [the casino’s] security offices”).) An

accused’s flight from the scene need not be successful in order

to give rise to an inference of consciousness of guilt; an

unsuccessful attempt to flee logically gives rise to the same

inference -- that the accused wanted to avoid accusation and

arrest for what he had just perpetrated due to his own

consciousness of guilt.



                                 22
     Petitioner has not cited any United States Supreme Court

precedent that proscribes an attempted flight instruction in

contexts analogous to his case. Moreover, Petitioner has not

made any constitutional showing of fundamental unfairness to

subject the Appellate Division’s affirmance of Judge Donio to

habeas court review.

     For all of the foregoing reasons, Ground Two of the Fourth

Petition is denied.

     C.   Ground Three: The Trial Court Erred, To Defendant’s
          Prejudice, In Denying A Mistrial, Or Sufficient
          Inquiry Or Remediation, Concerning An Incident In
          Which The Defendant Evidently Was Seen By Jurors While
          In Handcuffs And Shackles.

     In Ground Three, Petitioner argues that the trial court

abused its discretion in denying his request for a mistrial

after, he alleges, prospective jurors saw him in shackles. (ECF

11 at 30-34 (“Mistrial Claim”).) Petitioner alleges that he was

“evidently seen by prospective jurors, during jury selection,

some of whom ultimately sat on the jury that convicted [me],

while [I] was held ... in handcuffs and shackles ... during an

evacuation of the building.” (ECF 11 at 30.) He concedes that he

did “not raise[] [this issue] until after the verdict” (id. at

30), when he filed a request for mistrial. (ECF 17-6 at 50-52.)

     In that May 15, 2008 motion for mistrial, Petitioner

claimed that when a building-wide fire alarm sounded on the day

of jury selection, he “was escorted to the sheriff bus behind

                               23
the court[.] [T]he bus sat in the parking lot for approximately

20 min[utes][.] [W]hen I was place[d] on the bus[,] I was seen

in handcuffs and shackles by all my potential jury members[,]

th[u]s tainting the minds of my jury that I was in the middle of

picking.” (ECF 17-6 at 51 (“Mistrial Motion”).)

     On June 3, 2008, Judge Donio adjourned sentencing and held

an evidentiary hearing on the Mistrial Motion. (ECF 17-29.)

Judge Donio explained that, after receiving the Motion, the

court had “instructed the sheriff’s department to take certain

photographs of the bus, A, with nobody in the bus, and B, then

with somebody in the bus.” (Id. at 2.) Examining the photos at

the June 3 hearing, Judge Donio noted the “grids ... covering

all around the windows ... on the bus that makes it virtually

impossible to see in the bus.” (Id. at 2 and 8.) At the hearing,

Sergeant Brian Fieni (id. at 4-5) and Officer Kenneth Johnson

(id. at 54) testified that: once inmates were placed on a

transport bus following the alarm, the bus waited in the rear

parking lot; sheriff’s officers were positioned around the bus

during the fire alarm; county transport staff did not observe

any civilians or court staff near the bus during the fire alarm;

and only persons’ silhouettes are visible to those standing more

than six feet outside the bus. (Id. at 9-10, 11-14, 58-60.)

     After hearing witness testimony, receiving the bus

photographs, and reviewing the court floorplan and parking lot

                               24
diagrams (id. at 66), the court denied Petitioner’s motion.

First, the court questioned Petitioner’s seemingly strategic

election to postpone making a claim that prospective jurors saw

his restraints:

          [Defendant seems to suggest] some conspiracy
          to make a fire happen in the prosecutor’s
          office to prejudice this defendant. What’s
          ironic is that the Defendant didn’t see fit
          to talk to his lawyer or anybody else about
          it when he had 20 peremptory challenges
          left. And if he did see any jurors looking
          into the bus, he had 20 peremptory
          challenges to take care of it or to mention
          it to the Court. But he chose to put that in
          his back pocket and see how the trial went
          and then figure he would have an ace card in
          his pocket if he was convicted to raise this
          issue; so I look at that as very suspect.

(ECF 17-29 at 75-76.) Then, Judge Donio turned to the

questionable veracity of Petitioner’s claim:

          In the seven years I’ve been here, I’ve
          never seen a yellow bus transport prisoners
          to or from the courthouse. [T]here’s a van
          that’s white, and the bus that we saw
          pictures of. So this yellow bus is a
          fragment of the Defendant’s imagination.

(Id. at 76.) Thirdly, Judge Donio noted the practical

implications of Petitioner’s version of events:

          For any juror, first of all, to be back
          there [behind the court building near the
          jail], and to then see through these grids
          and recognize this defendant would take the
          reflexes of Alan Iverson and it would take
          the eyes of Superman because when the bus
          would come out and turn, that would probably
          be a matter of two to three seconds. So for
          a juror (a) to look at the bus, (b) say

                               25
          there’s prisoners on the bus, (c) look
          through the grids with their Superman vision
          and (d) to do all that in two or three
          seconds with the quickness of Alan Iverson
          would take a Herculean task for any-layman
          to do; so that speaks for itself.

          There is no question in [my] mind, one, you
          cannot see in that vehicle; two, the vehicle
          never pulled near any area where any court
          personnel or juror would have been anywhere
          near ... and by the way, on the corner
          there, there’s a huge yellow generator and
          there’s shrubbery all around it ... that
          hinders your view. And again, if you were in
          Lot A, then those Superman vision abilities
          have to come in play to seeing through
          buildings and moving sound and to see
          through generators and shrubbery ... I mean,
          the more you look at this, the more
          ridiculous this argument becomes.

(Id. at 77-78.) Based on all of these considerations, Judge

Donio rejected Petitioner’s claim:

          What we have here is a ... compulsive story
          teller. The Court took the pains to go
          through all of this, call the witnesses, do
          everything to give due process to this
          argument that is nothing more than an
          absolute fantasy.

(ECF 17-29 at 76-78.)

     On Petitioner’s direct appeal, the Appellate Division

affirmed Judge Donio’s “determin[ation] that there was no basis

to declare a mistrial.” (Rabaia II, 2011 WL 309172, at *5

(ruling that Judge Donio’s “factual findings are binding on

appeal because they are supported by sufficient credible

evidence in the record”).)


                               26
     On May 12, 2015, the New Jersey Supreme Court denied

certification. (ECF 17-21.)

     Respondents argue that Judge Donio properly exercised his

discretion in denying the Mistrial Motion. They state that

evidence demonstrated prospective jurors and the inmate

transport bus -- with its mesh-covered windows -- waited in

entirely separate areas during the fire drill, rendering it

practically impossible to see each other. (ECF 17 at 24-32.)

     For the reasons set forth below, the Court agrees with

Respondents that Ground Three must be denied.

     A criminal defendant has a constitutional right to appear

before a jury free of visible restraints. Deck v. Missouri, 544

U.S. 622, 626–29 (2005). Visible shackling of a criminal

defendant during trial “undermines the presumption of innocence

and the related fairness of the factfinding process” and

“affront[s] the dignity and decorum of judicial proceedings that

the judge is seeking to uphold.” Deck, 544 U.S. at 630–31

(quoting Illinois v. Allen, 397 U.S. 337, 344 (1970)). As such,

the use of visible restraints is prohibited “absent a trial

court determination, in the exercise of its discretion, that

they are justified by a state interest specific to a particular

trial.” Deck, 544 U.S. at 629.

     With respect to allegedly unconstitutional restraints at

trial, a habeas petitioner is only entitled to relief where the

                                 27
error had “substantial and injurious effect or influence in

determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S.

619, 623 (1993). The Third Circuit has “long held that a brief,

unintended glimpse of a defendant in handcuffs is not inherently

prejudicial and does not require a mistrial without an

affirmative showing of actual prejudice.” United States v.

Roane, 338 F. App’x 127, 130 (3d Cir. 2009) (citing United

States v. Chrzanowski, 502 F.2d 573, 576 (3d Cir. 1974) (“The

fact that a jury may briefly see a defendant in handcuffs is not

so inherently prejudicial as to require a mistrial”).)

     Petitioner has not identified any United States Supreme

Court precedent setting forth a bright-line rule that the

visibility of inmate restraints, whether via a jury’s actual or

alleged sighting of them, constitutes grounds for a mistrial.

     Instead, Petitioner suggests that prospective jurors may

have had, at most, an accidental opportunity to view his

restraints during the fire alarm evacuation. However, he has not

demonstrated in the first instance that such event occurred. In

his Mistrial Motion, Petitioner made only unsupported

suppositions that he “was seen in handcuffs and shackles by all

my potential jury members.” (ECF 17-6 at 51.) His Fourth

Petition does not remedy that glaring deficit.

     Under the circumstances, even if Petitioner’s restraints

were momentarily visible, a brief view of restraints is not so

                               28
inherently prejudicial as to require a mistrial -- particularly

given the strong evidence of Petitioner's guilt. (See, e.g., ECF

17-6 at 55-56 (Petitioner’s offense against N.D. was caught on

videotape)). United States v. Fredericks, 684 F. App’x 149, 164-

65 (3d Cir. 2017) (“At issue in this case is whether a brief,

inadvertent observation of a defendant in handcuffs offends a

defendant’s constitutional rights ... ‘Because a jury’s brief or

inadvertent glimpse of a defendant in physical restraints is not

inherently or presumptively prejudicial to a defendant,

[defendant] must demonstrate actual prejudice to establish a

constitutional violation. [Defendant] did not examine the jury

and has adduced no other evidence probative of prejudice. He has

failed to establish actual prejudice’”) (internal citations

omitted).

     Petitioner's contentions, even if believed for the sake of

argument, suggest that the fire alarm evacuation theoretically

might have provided, at most, a spatially and temporally limited

opportunity for prospective jurors to see his restraints. The

evidence, however, strongly shows that did not occur to any

degree. The trial court found, after an evidentiary hearing,

that Petitioner’s allegation of prospective jurors’ sighting of

his restraints was physically impossible because the prospective

jurors and the Petitioner were evacuated to opposite sides of

the courthouse and Petitioner was placed into a bus that cannot

                               29
readily be seen into to discern any individual inside. The

Appellate Division determined that this factual finding was

“supported by sufficient credible evidence.” (Rabaia II, 2011 WL

309172, at *5.) Petitioner has not contradicted the state

courts’ factual findings by clear and convincing evidence. See

Miller-El, 537 U.S. at 324 (citing 28 U.S.C. § 2254(e)(1)).

     Furthermore, Petitioner has made no showing that this

supposed circumstance was inherently prejudicial to his trial.

Rather, he merely suggests -- but does not demonstrate --

“potential for prejudice from his possible encounter with

jurors.” (ECF 11 at 34.)

     Petitioner does not demonstrate that the trial court’s

factual finding that prospective jurors had no opportunity to

observe Petitioner in restraints during the fire drill was

clearly erroneous as shown by clear and convincing evidence, and

further, Petitioner offers no basis for this Court to find that

the Appellate Division’s affirmance of Judge Donio’s Mistrial

Motion ruling was contrary to, or an unreasonable application of

clearly established federal law. For all of the foregoing

reasons, Ground Three of the Fourth Petition is denied.

     D.   Ground Four: The Fifteen-Year Extended Term Sentence
          Was Excessive And Appears To Have Been Improperly
          Based On The Trial Judge’s Personal Opinions Of
          Defendant’s Personality, Lifestyle, And Conduct.




                               30
         In Ground Four, Petitioner alleges that his extended term

sentence is improper. (ECF 11 at 35-42 (“Sentencing Claim”).) He

argues that “the harsh sentence” he received “was not based on a

proper weighing of the aggravating and mitigating factors.

Rather, it was based on the fact that the defendant testified at

trial [and] filed a pre-sentencing motion for a new trial, along

with the judge’s general dislike for defendant.” (Id. at 39.)

         On June 3, 2008, the trial court sentenced Petitioner to a

discretionary extended term of fifteen years’ imprisonment on

his second degree robbery conviction, ruling that the statutory

requirements were met for imposition of an extended term under

N.J. Stat. Ann. § 2C:44-3(a). Based on Petitioner’s prior

convictions as a persistent offender, the court ordered that

Petitioner serve eighty-five percent of that sentence, pursuant

to NERA. Specifically, the court found aggravating factors three

(risk of committing another offense2), six (extent of prior

criminal record3), nine (need for deterrence4), and twelve

(offense against a person Petitioner knew or should have known

was sixty years or older or disabled5). The court additionally

found mitigating factors four (substantial grounds to excuse or




2 N.J.   Stat.   Ann.   §   2C: 44-1(a)(3).
3 N.J.   Stat.   Ann.   §   2C:44-1(a)(6).
4 N.J.   Stat.   Ann.   §   2C:44-l(a)(9).
5 N.J.   Stat.   Ann.   §   2C:44-l(a)(l2).
                                        31
justify conduct, although not establishing a defense6) and eleven

(imprisonment will entail excessive hardship to dependents7). The

court determined that the aggravating factors substantially

outweighed the mitigating factors, to which it assigned limited

weight. (ECF 17-6 at 55-62; ECF 17-29 at 79-84.)

        On direct appeal, Petitioner challenged the length of his

sentence. (ECF 17-6 at 34-41; Rabaia II, 2011 WL 309172, at *5.)

The Appellate Division found “no merit” in Petitioner’s

arguments. (Rabaia II, 2011 WL 309172, at *5.) The court was

“satisfied that the sentence is not manifestly excessive or

unduly punitive, does not represent an abuse of the judge’s

sentencing discretion, and does not shock the judicial

conscience.” (Id. (internal citations omitted).) The New Jersey

Supreme Court denied certification. (ECF 17-14.)

        Respondents contend that Ground Four does “not involve

federal law but instead challenge[s] an interpretation and

application of state law.” (ECF 17 at 35.) They also argue that

Petitioner’s sentence “was within statutory limits.” (Id.)

        For the reasons set forth below, the Court agrees with

Respondents that Ground Four must be denied.

        Excessive Sentence Claim:   A federal court’s ability to

review state sentences is limited to challenges based upon


6   N.J. Stat. Ann. §2C:44-l(b)(4).
7   N.J. Stat. Ann. § 2C:44-l(b)(11).
                                    32
“proscribed federal grounds such as being cruel and unusual,

racially or ethnically motivated, or enhanced by indigencies.”

See Grecco v. O'Lone, 661, F. Supp. 408, 415 (D.N.J. 1987)

(citation omitted). Thus, a challenge to a state court’s

discretion at sentencing is not reviewable in a federal habeas

proceeding unless it violates a separate federal constitutional

limitation. Butrim v. D’Ilio, No. 14-4628, 2018 WL 1522706, at

*16 (D.N.J. Mar. 28, 2018) (citing Pringle v. Court of Common

Pleas, 744 F.2d 297, 300 (3d Cir. 1984)). See also 28 U.S.C. §

2254(a); Estelle, 502 U.S. at 67; Lewis v. Jeffers, 497 U.S.

764, 780 (1990).

     “The Eighth Amendment, which forbids cruel and unusual

punishments, contains a ‘narrow proportionality principle’ that

‘applies to noncapital sentences.’” Ewing v. California, 538

U.S. 11, 20 (2003) (citations omitted). The Eighth Amendment

does not require strict proportionality between crime and

sentence. Rather, it forbids only extreme sentences that are

“‘grossly disproportionate’ to the crime.” Harmelin v. Michigan,

501 U.S. 957, 1001 (1991)(Kennedy, J., concurring in part and

concurring in judgment) (citation omitted) (quoted with approval

in Ewing v. California, 538 U.S. 11, 23 (2003)). See also Solem

v. Helm, 463 U.S. 277, 292 (1983).

     In this case, New Jersey courts reviewed Petitioner’s

sentence and found no error. However, any sentencing error that

                               33
may have occurred is a matter of state law. His sentence was,

though, within New Jersey law. See N.J. Stat. Ann. §§ 2C:15-

1(a)(1), 2C:43-6, 2C:43-7.2, 2C:44-3(a).

     Furthermore, his claim of a “harsh” sentence (ECF 11 at 39)

does not raise an Eighth Amendment claim to warrant departure

from that habeas principle. Absent colorable allegations that

his sentence constitutes cruel and unusual punishment prohibited

by the Eighth Amendment, or that it is arbitrary or otherwise in

violation of due process, the legality and length of his

sentence are questions of state law. Under § 2254, this Court

has no jurisdiction over such questions. See Chapman v. United

States, 500 U.S. 453, 465 (1991) (holding that under federal

law, “the court may impose ... whatever punishment is authorized

by statute for [an] offense, so long as that penalty is not

cruel and unusual, and so long as the penalty is not based on an

arbitrary distinction that would violate the Due Process Clause

of the Fifth Amendment”); see also Harmelin, 501 U.S. at 994–95;

Wainwright v. Goode, 464 U.S. 78 (1983). Petitioner’s arguments

in support of Ground Four amount merely to his personal opinions

about himself and the sentence he received. (See, e.g., ECF 11

at 37 and 39 (claiming that Petitioner’s “record does not

demonstrate a need for an extended term” and “[s]urely an

ordinary term would sufficiently punish the defendant for the

crime he committed and adequately deter future crimes”). These

                               34
opinions do not offer evidence demonstrating a level of

disproportionality that violates the Eighth Amendment.

     Improper Bias Claim: Petitioner’s contention that Judge

Donio based his extended term sentencing decision on “general

dislike for defendant” (ECF 11 at 39) is contradicted by the

record. In his Statement of Reasons for Petitioner’s extended

term sentence, Judge Donio explained:

          Defendant preyed upon an elderly victim in a
          casino. He stalked him, followed him into a
          casino bathroom, and robbed him ... [A]ll or
          most of this was caught on videotape ...
          There is a need to protect not only the
          public but the elderly individuals in our
          society from this Defendant ...

          The Defendant’s history reveals 9 arrests
          with 5 prior convictions, 3 of which were
          indictable ... [H]e is listed in the
          Domestic Violence Registry for matters
          involving his ex-girlfriend ...

          The Defendant seems to be an individual who
          likes to swindle, cheat, and steal money to
          support his gambling habits ... [T]his
          robbery took place against an elderly victim
          who was unable to defend himself[,] over age
          60, had Parkinson’s Disease, and when he
          testified appeared physically weak and
          infirm ...

          In considering the whole person and the fact
          that this Defendant has an admitted gambling
          addiction and steals and robs for money, and
          is now preying upon elderly victims with
          physical infirmities, a sentence appropriate
          for this type of offense is in order ...
          Defendant must be deterred and he is a
          threat to others.



                               35
(ECF 17-6 at 55-57 and 60; ECF 17-29 at 79-83 (“[T]he

seriousness of his offenses have escalated from mere thefts and

swindling and cheating to second degree robbery”).)

     Contrary to Petitioner’s contention (ECF 11 at 41), the

sentencing court weighed aggravating and mitigating factors,

including Petitioner’s “propensity to further dangerousness and

his persistent criminal conduct.” (ECF 17-29 at 83.) Petitioner

relies on generalities such as alleged partiality by the

sentencing court (ECF 11 at 42), but this does not suffice for

habeas relief. Judge Donio’s remarks about Petitioner were at

all times temperate and derived from the records before him

including evidence at trial. Petitioner has not shown that his

sentence is grossly disproportionate to his offense or that the

state courts’ sentencing-related decisions were inconsistent

with federal precedent.

     In short, Petitioner has failed to establish that his

sentence violates the federal Constitution. The New Jersey

courts' adjudication of his Sentencing Claim was not contrary

to, or an unreasonable application of, clearly established

federal precedent. As the Sentencing Issue raised by Petitioner

is a matter of state law, and because the Court finds no federal

constitutional violation, Ground Four is denied.




                               36
V. Certificate of Appealability

      Pursuant to 28 U.S.C. § 2253(c), Petitioner may not appeal

from a final order in this habeas proceeding where Petitioner’s

detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional

right.” “A [habeas petitioner] satisfies this standard by

demonstrating that jurists of reason could disagree with the

district court's resolution of his constitutional claims or that

jurists could conclude that the issues presented here are

adequate to deserve encouragement to proceed further.” Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003).

      For the reasons expressed above, Petitioner has failed to

make a substantial showing that he was denied a constitutional

right. As jurists of reason could not disagree with this Court's

resolution of the petition, the Court shall deny Petitioner a

certificate of appealability.

VI.   CONCLUSION

      For the reasons stated above, the Fourth Petition is

denied. A certificate of appealability shall not issue.

      An accompanying Order will be entered.




February 19, 2019                      s/ Jerome B. Simandle
Date                                   JEROME B. SIMANDLE
                                       U.S. District Judge


                                  37
